Exhibit 10.2

 

 (GRAPHICS) [img002_v1.jpg]

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is executed as of November 1, 2017, by and
between Avalon GloboCare Corp., a Delaware corporation (the “Company”) and
Tauzin Consultants, LLC (“Consultant”).

 

In consideration of the mutual promises and covenants set forth herein, the
Company and the Consultant agree to the following terms:

 

I.Duties and Responsibilities of Consultant

 

The Company agrees that the following list of Duties and Responsibilities is a
list of services in which Consultant is able and willing to perform on the
Company’s behalf. Consultant’s retainer shall not be affected if Company does
not request, in written form, any particular elements of this list at any time.

 

Short-Term Activity

 

●In the first several weeks of our relationship, Consultant will thoroughly
examine and evaluate the Company’s previous and existing strategies and tactics.
As with all new clients, Consultant will then build upon and enhance successful
strategies and reevaluate and modify strategies that have underperformed or
failed. Targeted and prioritized lists of likely healthcare-related companies
will be developed thereafter, based on a market analysis and Consultant’s
collective contacts. This introductory phase will not, in any way, preclude
Consultant from making targeted business development introductions on Company’s
behalf. This period simply ensures that together our organizations properly lay
down the foundation for our relationship. On a parallel track will be key
initiatives on government relations activities. (1) In speaking with Company’s
executives, Consultant seeks a thorough download of previous/existing
relationships with key players in the US health care industry, as well as
interactions with federal legislative and/or regulatory agencies if any. In
addition, we would like to learn of any challenges or interests the Company has,
or anticipates having due to federal laws or regulations. (2) In order to open
doors to potential business opportunities by building the Company’s profile in
Congress, Consultant would like to develop a Hill outreach strategy that would
involve meeting with Members of Congress and key staff members. There is great
benefit in meeting with select members of the Cancer Caucuses, the Aging
Committee and/or members with a health or scientific background.

 

1099 New York Ave, NW, Ste. 530 ● Washington, DC 20001 ● Phone: 202.684.9844 ●
Fax: 202.706.6062 ● www.tauzinconsultants.com

 

 

 

 

 (GRAPHICS) [img003_v1.jpg]

 

Long-Term Activity

 

●Develop marketing materials:



Consultant will work with Company to identify an overarching message that
articulates Company’s importance as a premium healthcare management provider and
developer. This will serve as the key message Company wants to communicate to
potential business partners and key policy makers. It is essential to have one
strong theme that can run through all communications. Consultant will carefully
tailor any message and materials, where appropriate, to demonstrate the specific
benefits of our request to the entity.

 

●Provide access to corporate executives:



Drawing from our extensive contact network in the area of healthcare, Consultant
will consistently develop relationships and facilitate introductions on the
Company’s behalf, at a pace deemed appropriate by the Company. Congressman
Tauzin’s access to top decision makers representing many of Company’s potential
customers and partners will streamline the due diligence and
relationship-building process, while providing immediate validation of the
Company even before the first introductory call is held.

 

●Develop and implement effective outreach strategy for Congress and other key
3rd party groups:



Consultant will work with Company to develop and act upon a strategy to
introduce Company’s executives to key members in the US House and Senate and 3rd
party groups where there’s opportunity to meet other key industry leaders in the
healthcare industry. As important, Consultant will carefully tailor any message
and materials, where appropriate, for each audience.

 

●Direct access and reliable communications with Consultant:



Consultant will meet or speak regularly with the appropriate officers of Company
to assess the strategic plan and technical issues with our collective plan,
making changes as necessary on an on-going basis to best achieve Company’s
goals.

 

1099 New York Ave, NW, Ste. 530 ● Washington, DC 20001 ● Phone: 202.684.9844 ●
Fax: 202.706.6062 ● www.tauzinconsultants.com

 

2 

 

 

(GRAPHICS) [img003_v1.jpg] 

 

II.Terms of the Agreement

 

(1)This Agreement and the services to be provided by Consultant hereunder shall
be for an initial guaranteed term of 6 months commencing November 1, 2017. This
engagement will auto-renew every 6 months unless modified by agreement or
cancelled at least 30 days prior to expiration of existing contract with written
notice by either party. In the event of termination by either party, any
compensation accrued but unpaid and otherwise then payable pursuant to the terms
of Article III hereof at the time of the termination shall be paid to the
Consultant or his assigns, and any compensation accrued but not yet then payable
pursuant to the terms of Article III hereof shall remain accrued and will be
payable pursuant to the terms of Article III hereof. This agreement is
contingent upon Congressman Billy Tauzin joining the Board of Directors of
Avalon Globo Care and remaining on the Board during the course of this
engagement.

 

III.Compensation

 

(1)The Company agrees to pay Consultant compensation in two possible forms, cash
and equity.

 

(2)For work that has been completed in the past, Company shall pay Consultant
Thirty Thousand Dollars ($30,000.00) and reimburse Consultant for previously
approved expenses. These cash payments are due upon the execution of this
agreement. In addition, Company will issue Consultant a stock grant equal to the
sum of Fifteen Thousand Dollars ($15,000.00) at a time mutually agreed.

 

(3)The Company shall pay Consultant a fee of Ten Thousand Dollars ($10,000.00)
per month for each month of Consultant’s service hereunder.

 

(4)During the Term of the Agreement, the Company shall issue stock options to
acquire 90,000 shares of common stock for a term of three years at an exercise
price of $1.00 per share at the end of every quarter. 50,000 of these options
will be issued to Thomas N. Tauzin and 40,000 of these options will be issued to
Wilbert J. Tauzin.

 

1099 New York Ave, NW, Ste. 530 ● Washington, DC 20001 ● Phone: 202.684.9844 ●
Fax: 202.706.6062 ● www.tauzinconsultants.com

 

3 

 

 

 (GRAPHICS) [img003_v1.jpg]

 

(5)The Company shall issue to Consultant, a 5% equity interest, or mutually
agreed upon equivalent; in example, profit interest) in ANY partnership or joint
venture in which Consultant helps to facilitate, including Fox Rehabilitation.

 

(6)The Company shall also reimburse the Consultant for any pre-approved expenses
incurred by the Consultant in connection with its performance of its services
hereunder, upon receipt from the Consultant, reasonable proof and copies of
relevant receipts and invoices.

 

(7)Consultant is an independent contractor and, therefore, shall not be entitled
to any employee benefits of the Company.

 

(8)Payment to the Consultant shall be by direct payment (bank details to be
provided by Consultant) or check to Consultant (Tax I.D. Number is 27-3153542;
address is 1099 New York Avenue, NW, Suite 530, Washington, DC 20001). Such
payment shall discharge the Company of any further obligation with regard to the
services performed for which payment has been made.

 

(9)Consultant shall invoice the Company at the beginning of each month for
services to be performed and payment is due by the 15th of that month.

 

IV.Confidentiality

 

Consultant acknowledges that in the course of performing assignments for the
Company, Consultant will be exposed to confidential, proprietary, educational
and administrative information of the Company. Any such information acquired by
the Consultant shall not be disclosed by him to others or used for Consultant’s
own benefit. The obligations of Consultant under this paragraph shall survive
termination of the Agreement provided, that Consultant’s obligation to keep
information confidential shall not apply to information (a) was known to
Consultant, as evidenced by written records, prior to the receipt from the
Company; or (b) hereinafter becomes generally known to the public through no
fault of the Consultant. Consultant agrees to execute the Company’s standard
form nondisclosure agreement. Consultant acknowledges that Company is a publicly
traded Company and during the course of this engagement, Consultant may become
knowledgeable of material non-public information. Therefore, Consultant agrees
to not trade in Company common stock (either buy or sell) during the course of
this engagement.

 

1099 New York Ave, NW, Ste. 530 ● Washington, DC 20001 ● Phone: 202.684.9844 ●
Fax: 202.706.6062 ● www.tauzinconsultants.com

 

4 

 

 

(GRAPHICS) [img003_v1.jpg] 

 

V.Work for Others

 

The Company recognizes and agrees that Consultant may perform services for other
parties during the Term, provided that those services do not represent a
conflict of interest or a breach of Consultant’s obligations to Company under
this Agreement. In the event of a conflict that arises during the terms of this
contract, Consultant shall immediately advise Company of the existence of such
conflict.

 

VI.Ethics. The nature of Consultant’s work is highly visible and as such may
result in public scrutiny. Consultant warrants that it is properly registered to
conduct such work, will abide by all rules and regulations governing such
practices, and will conduct itself with the highest standards of ethical
conduct.

 

VII.Entirety: This Agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect hereto other than the Confidentiality Agreement. The express terms
hereof control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

This Agreement shall be effective as of the date first written above and shall
continue until terminated by either party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Tauzin Consultants, LLC   Avalon GloboCare Corp.           By: /s/ Thomas N.
Tauzin   By:  (Sign of Luisa Ingargiola) [img004_v1.jpg] Thomas N Tauzin  
Name:__Luisa Ingargiola_________ Title: Managing Director  
Title:____C.F.O_______________

 

1099 New York Ave, NW, Ste. 530 ● Washington, DC 20001 ● Phone: 202.684.9844 ●
Fax: 202.706.6062 ● www.tauzinconsultants.com

 

5